


Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made and entered into by and between
Haemonetics Corporation (“Haemonetics” or the “Company”), and Brian Concannon
(the “Executive”) on behalf of himself and his heirs, executors, administrators,
personal representatives, successors, agents, and assigns, and shall be
effective as of the date of the Executive’s execution of this Agreement (the
“Effective Date”). This Agreement also may refer to the Company and/or the
Executive as the “Parties” or a “Party”.
1.Resignation; Waiver of Notice. Executive hereby acknowledges and confirms that
he resigned effective as of September 29, 2015 (the “CEO Resignation Date”) as
the President and Chief Executive Officer of the Company, as a member of the
Company’s Board of Directors and from any other office held by the Executive
with the Company or its subsidiaries. The Executive shall remain an employee of
the Company from the CEO Resignation Date through and including October 31,
2015, at which time the Executive shall and hereby does resign from his
employment with the Company (the “Separation Date”). The Executive hereby waives
notice of the meetings of the Board of Directors of the Company held on
September 18, 2015 and on September 26, 2015.
2.    Transition Period/Term Period. The period from the CEO Resignation Date
through the Separation Date shall be referred to herein as the “Transition
Period Term”. During the Transition Period Term, the Executive (a) shall
continue to receive his current base salary and benefits, and (b) shall be
available upon request of the Company to assist with the transition of his
duties and responsibilities and provide such other services and duties as the
Company may reasonably require.
3.    Final Pay and Benefits.
(a)    Final Pay. The Executive will be paid no later than the next regular
payroll date that occurs on or after the Separation Date for all salary earned
through the Separation Date, together with (i) payment for any accrued but
unused vacation time owed to the Executive as of the Separation Date (which, for
the avoidance of doubt, does not include payment for any “compensatory days”),
and (ii) payment in the amount of $3,200 in reimbursement for all business
related expenses and incidentals owed to the Executive. The Executive agrees
that he is not entitled to any other salary, bonus, equity or other compensation
from the Company except as expressly set forth herein.
(b)    Benefits. For the period subsequent to the Separation Date, the Executive
may be eligible to elect continued group medical and dental coverage pursuant to
the federal law known as COBRA. Notification of the Executive’s COBRA rights
will be sent under separate cover. Effective on the Separation Date, the
Executive’s entitlement to participation in any and all other Company benefits,
benefit plans, policies or programs shall cease, except as expressly set forth
herein.
4.    Equity Treatment. Set forth on Exhibit A is a list of all outstanding
equity awards held by the Executive with respect to shares of the Company’s
common stock. Other than as set forth on Exhibit A, neither the Company nor any
subsidiary has any obligation otherwise to issue to the Executive any equity
award for or shares of capital stock of the Company or any Subsidiary. For the
avoidance of doubt, (a) any such equity awards listed on Exhibit A shall
continue to vest through the Separation Date according to the terms of the
applicable award agreements and the Company’s 2005

7022816v13

--------------------------------------------------------------------------------



Long-Term Incentive Compensation Plan, (b) the Executive’s resignation does not
constitute a “qualifying retirement” for purposes of any market stock unit or
performance share unit awards previously made to the Executive, and (c) the
Executive’s resignation shall constitute a retirement from the Company in good
standing for purposes of any outstanding stock option awards, such that stock
options underlying such awards shall remain exercisable at any time on or prior
to the earlier of the expiration date of the applicable stock option or the two
(2) or five (5)-year anniversary of the Separation Date, as specified in the
applicable option agreement.
5.    Severance. If on or prior to the Separation Date the Executive signs this
Agreement, complies with its terms and does not revoke any portion of this
Agreement, the Company agrees:
(a)    To pay to the Executive the gross amount of $655,000 (being one (1) year
of the Executive’s current gross annual salary) as severance pay (“Severance
Pay”). The Company will withhold from this Severance Pay taxes and other
authorized deductions, including advances or other amounts due to Haemonetics
from the Executive. The Company will pay the Severance Pay in equal installments
in accordance with the Company’s regular payroll practices over a period of
twelve (12) months (the “Severance Period”). The first installment shall be made
as part of the Company’s regular payroll cycle subsequent to the Separation
Date; and
(b)    If the Executive properly and timely elects to continue his current
medical and dental coverage under the Blue Cross Blue Shield Insurance Plan in
accordance with the continuation requirements of COBRA, the Company will pay the
Company portion of the cost of the premium for such coverage during the
Severance Period. Thereafter, the Executive shall be entitled to elect to
continue such COBRA coverage for the remainder of the COBRA period, at the
Executive’s own expense. If the Company’s payment of the Company’s share of the
Executive’s medical and dental insurance premiums would subject the Company to
any additional tax or penalty, the Company may instead elect to pay an equal
amount in cash to the Executive, without any deduction or set-off and free and
clear of and without deduction for or on account of any taxes that may be
imposed on the Executive. If the Company makes any cash payment to the Executive
on account of medical and dental insurance premiums, it also will pay to the
Executive such additional amounts as are necessary to ensure receipt by the
Executive of the full amount that the Executive would have received but for any
tax obligations.
6.    No Consideration Absent Execution of this Agreement. The Executive agrees
and understands that the Company has no obligation to pay the consideration in
Section 5 unless the Executive signs this Agreement, complies with its terms and
does not revoke any portion of this Agreement.
7.    Severance Conditions. The Executive acknowledges that (a) if he engages in
conduct that is inconsistent with the terms of this Agreement prior to his
execution of this Agreement, this offer may be withdrawn; and (b) if he has
engaged in conduct which constitutes a violation of the Haemonetics Corporation
Code of Conduct or if the Company is required to make an accounting restatement
due to a material non-compliance with any financial reporting requirement as a
result of the Executive’s misconduct, the Company may require the reimbursement
of all, or any portion, of his fiscal year 2015 bonus.
8.    Professional Transition. The Executive agrees to cooperate with and assist
the Company in a responsible, positive and professional manner with respect to
the transition of his

2




7022816v13

--------------------------------------------------------------------------------



employment duties and responsibilities. The Executive acknowledges that the
Company’s obligations under this Agreement are expressly contingent on such
cooperation and assistance, and on the Executive dealing with any issues
relating to his employment with or separation from the Company in a similarly
responsible, positive and professional manner. In this regard, the Executive
further agrees not to return to the Company’s offices, or to communicate with
employees, investors, lenders, customers, or other third parties concerning the
Company and his employment with or separation from the Company, without the
prior written approval of the Board; provided that the Executive may state that
he resigned from the Company in order to pursue other opportunities in the
course of any communications that he did not initiate.
9.    General Release of Claims. In consideration of and in exchange for the
promises and commitments made by the Company in this Agreement, the Executive
hereby irrevocably and unconditionally, knowingly, and voluntarily releases,
acquits, and forever discharges, to the maximum extent permitted by law,
Haemonetics Corporation, its affiliates, their past and present officers,
directors, partners, employees, agents, insurers, reinsurers, attorneys,
assigns, and their employee benefit plans and programs and their administrators
and fiduciaries (collectively “Releasees”) from each and every cause of action
or claim, liability, expense, fee and cost, including attorneys’ fees and costs,
which the Executive ever had or now has, whether known or unknown, asserted or
unasserted, which the Executive has or may have against Releasees (whether
individually or collectively) as of the date of execution of this Agreement,
relating to or arising out of the Executive’s employment with and separation
from the Company, or any affiliate thereof, including but not limited to any
obligation of the Company to issue to the Executive any equity award for or
shares of the Company’s capital stock (other than pursuant to the agreements
listed on Exhibit A) or any alleged violation of any of the following:
•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United States Code;

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Family and Medical Leave Act of 1993, as amended;

•
The Employee Retirement Income Security Act of 1974 ("ERISA") (except for any
vested benefits under any tax qualified benefit plan);

•
The Fair Credit Reporting Act;

•
The Equal Pay Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Occupational Safety and Health Act, as amended;

•
The Massachusetts Plant Closing Laws, M.G.L. c. 151A, § 71A, as amended;

•
The Massachusetts Fair Employment Practices Act, M.G.L c. 151B, as amended;

•
The Massachusetts State Wage and Hour Laws, M.G.L., c. 149-151, et seq.,
including but not limited to, G.L. c. 149, §§ 148, 148A, 148B, 149,
150150A-150C, 151, 152, 152A, et seq., as amended;

•
The Massachusetts Occupational Safety and Health Laws;

•
The Massachusetts Equal Rights Act, M.G.L. c. 93, § 102, as amended;


3




7022816v13

--------------------------------------------------------------------------------



•
The Massachusetts Equal Pay Act, M.G.L. c. 149, § 105A-C, as amended;

•
The Massachusetts Maternity Leave Act, M.G.L. c. 149, § 105D, as amended;

•
The Massachusetts Equal Rights for the Elderly and Disabled Law, M.G.L. c. 93, §
103, as amended;

•
The Massachusetts AIDS Testing Law, M.G.L. c. 111, § 70F, as amended;

•
The Massachusetts Civil Rights Act, M.G.L. c. 12, 11H & I, as amended;

•
The Massachusetts Privacy Law, M.G.L. c. 214, § 1B, as amended;

•
The Massachusetts Sexual Harassment Statute, M.G.L. c. 214, § 1C, as amended;

•
The Massachusetts Consumer Protection Act, M.G.L. c. 93A, as amended;

•
The Massachusetts Small Necessities Leave Act, M.G.L. c. 149, § 52D, as amended;

•
Any other federal, state or local law, rule, regulation, or ordinance;

•
Any public policy, contract, tort, or common law; or

•
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

The Executive agrees and understands that this Agreement provides a full and
final general release covering all known and unknown and anticipated and
unanticipated injuries, debts, or damages which may have arisen, or which may
arise, connected with all matters from the beginning of time to the date of this
Agreement, as well as those injuries, debts, claims or damages now known or
disclosed which may have arisen, or which may arise, from the Executive’s
employment with or separation from the Company as described above or otherwise,
provided that this release does not apply to (i) any claims for workers’
compensation benefits (including disability payments), or unemployment insurance
benefits, (ii) any rights pursuant to any qualified retirement or welfare
benefit plan maintained by the Company, (iii) any rights to be indemnified by
the Company pursuant to the Company’s Articles of Organization or bylaws,
applicable law, or rights under any Company insurance policy, (iv) the
Executive’s rights under this Agreement, or (v) Executive’s rights pursuant to
the equity award agreements listed on Exhibit A hereto. Additionally, nothing in
this Agreement shall be interpreted to prohibit the Executive from filing a
discrimination claim with any anti-discrimination agency, or from participating
in a discrimination investigation or proceeding conducted by any such agency.
However, by signing this Agreement, the Executive acknowledges that he is
waiving any and all rights to money damages and any other relief that might
otherwise be available should he or any other entity pursue claims (other than a
claim under the Age Discrimination in Employment Act) against the Releasees.
10.    Acknowledgments and Affirmations. The Executive affirms that he has been
paid or has received all compensation, wages, bonuses, commissions or benefits
to which the Executive may be entitled through the date he signs this Agreement.
The Executive affirms the Executive was granted any leave to which the Executive
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws. The Executive further affirms that the
Executive has no known workplace injuries or occupational diseases that were not
already disclose to the company in writing, or adjudicated.

4




7022816v13

--------------------------------------------------------------------------------



The Executive affirms that all of the Company's decisions regarding the
Executive’s pay and benefits through the date of the Executive’s execution of
this Agreement were not discriminatory based on age, disability, race, color,
sex, religion, national origin or any other classification protected by law.
The Executive further affirms that the Executive has not been retaliated against
for reporting any alleged wrongdoing by the Company or its officers, including
any allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
The Executive nevertheless understands that because of the waiver and general
release the Executive freely provides by signing this Agreement, the Executive
cannot obtain any monetary relief or recovery from Releasees in any such
proceeding.
11.    Confidential Information.
(a)    Protection of Confidential Information. The Executive understands that
the Company is engaged in the highly competitive business and industry of blood
management solutions, and that the Company creates and supplies a variety of
unique and innovative products and services, including equipment, consumable
supplies, software and services. The Executive further acknowledges and agrees
that during his employment by the Company, he had intimate knowledge of and
access to the Company’s trade secret and Confidential Information (as defined in
Section 11(b) below). The Executive agrees that the loss or misuse of such
information will cause the Company great and irreparable harm. Accordingly, the
Executive hereby affirms that the Executive has not divulged any trade secret or
confidential information of the Company. The Executive further agrees to
continue to keep confidential all such information consistent with the Company’s
policies and applicable law and not to directly or indirectly, disclose or
divulge, directly or indirectly in any Confidential Information, except as
required in connection with the performance of the Executive’s duties for the
Company, and except to the extent required by law, subpoena or court order (but
only after the Executive has provided the Company with reasonable notice and
opportunity to take action against any legally required disclosure).
(b)    Confidential Information Defined. As used herein, “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, technical or other nature relating to the business of the
Company including, without limitation, any customer or vendor lists, financial
statements and projections, know-how, pricing policies, operational methods,
methods of doing business, technical processes, formulae, designs and design
projects, inventions, computer hardware, software programs, business plans and
projects pertaining to the Company and including any information of others that
the Company has agreed to keep confidential; provided, that Confidential
Information shall not include (i) any information that has entered or enters the
public domain through no fault of the Executive, or (ii) the Executive’s prior
industry knowledge of technology and applications, including but not limited to
knowledge of technology and applications similar to those of the Company.
12.    Restrictive Covenants. The Executive acknowledges that the services
performed by the Executive are of a special, unique, unusual, extraordinary, and
intellectual character and the provisions of this Section 12 are reasonable and
necessary to protect the Company’s business, goodwill and Confidential
Information. The Executive therefore agrees that during the Executive’s
employment with the Company, and for a period of twelve (12) months after the
Separation Date:

5




7022816v13

--------------------------------------------------------------------------------



(a)    the Executive will not, directly or indirectly, individually or as a
consultant to, or an employee, officer, director, manager, stockholder, partner,
member, investor, lender or other owner or participant in any business entity,
other than the Company, engage in or assist any other person or entity to engage
in any business which competes with any business in which the Company is
engaging or in which the Company plans to engage, during or at the time of
termination of the Executive’s employment, anywhere in the United States or
anywhere else in the world where the Company does business or plans to do
business during the Executive’s employment;
(b)    the Executive will not, directly or indirectly, (i) solicit, divert or
take away, or attempt to solicit, divert or take away, the business or
relationship of Company with any of its customers, prospective customers,
vendors, or suppliers (collectively, “Business Partners”), (ii) enter into any
employment or consulting relationship with any Business Partner, or (iii)
otherwise interfere with the Company’s business relationship with any of its
Business Partners;
(c)    the Executive will not, directly or indirectly, solicit, recruit, hire or
engage, or otherwise interfere with the business relationship of the Company
with, any current or former employee of the Company, other than any person who
ceased to be employed by the Company for a period of at least twelve (12)
months; and
(d)    the Executive will not, directly or indirectly, assist any person or
entity in performing any activity prohibited by Sections 12(a), 12(b) or 12(c).
13.    Non-Disparagement. During the Executive’s employment with the Company
(including but not limited to employment during the Transition Period), and at
all times thereafter, the Executive will not, directly or indirectly, make any
disparaging statements, written or oral, about the Company or any of its
directors, officers, employees, stockholders, investors, lenders, affiliates,
managers, members, partners, agents, attorneys or representatives. The Company
will direct its current Directors and the current members of the Company’s
Executive Council not to make any disparaging statements, directly or
indirectly, written or oral, about the Executive; provided that this provision
shall not limit such persons’ right to comment on (a) the Executive’s
performance as President and CEO of the Company in communications with each
other or in interviews with successor CEO candidates, or (b) the Company’s
performance during the period when the Executive served as its President and
CEO. This Section shall not prohibit either the Executive or the Company from
testifying truthfully as a witness in any court proceeding or governmental
investigation.
14.    Remedies. Without limiting the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in
Sections 11 through 13 herein could result in irreparable injury to the Company
for which there might be no adequate remedy at law, and that, in the event of
such a breach or threat thereof, the Company shall be entitled to seek a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the Executive from engaging in any activities prohibited
by Sections 11 through 13 herein or such other equitable relief as may be
required to enforce specifically any of the covenants of Sections 11 through 13
herein. If the Executive violates Section 12 of this Agreement, the temporal
period applicable to that Section shall be extended by the period of time during
which such violation occurred.
15.    Review of Agreement; Reasonable Restrictions. The Executive (a) has
carefully read and understands all of the provisions of this Agreement and has
had the opportunity for this Agreement to be reviewed by counsel, (b)
acknowledges that the duration, geographical scope and subject matter of

6




7022816v13

--------------------------------------------------------------------------------



Sections 11 through 13 of this Agreement are reasonable and necessary to protect
the goodwill, customer relationships, legitimate business interests, reputation,
and Confidential Information of the Company and its affiliates, and (c) will be
able to earn a satisfactory livelihood without violating this Agreement.
16.    Enforceability. This Agreement shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision hereof
shall be prohibited or invalid under any such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement. If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
17.    Litigation Cooperation. The Executive agrees to cooperate fully with the
Company in the defense or prosecution of any claims, regulatory proceedings or
action which already have been brought or which may be brought in the future
against or on behalf of the Company or any of its directors, officers, employee,
or agents which relate to events or occurrences that transpired during his
employment with the Company. The Executive’s full cooperation in connection with
such claims or actions shall include, without implication of limitation, being
available to meet with counsel to prepare for discovery or trial and to testify
truthfully as a witness when reasonably requested by the Company at reasonable
times designated in good faith by the Company. The Executive agrees that he will
not voluntarily disclose any information to any person or party that is adverse
to the Company and he will maintain the confidences and privileges of the
Company. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses that the Executive incurs in connection with such
cooperation, subject to reasonable documentation. The Company will try, in good
faith, to exercise its rights under this Section so as not to unreasonably
interfere with the Executive’s ability to engage in gainful employment.
18.    Return of Property. The Executive affirms that the Executive has returned
by the Effective Date (at Haemonetics’ expense, if necessary), all property
belonging to the Company including but not limited to computer equipment and
accessories, pagers, fax machine, parts, product samples, technical and
operators manuals and training materials and records of every kind, supplier and
prospective supplier information and files, customer and prospective customer
information and files, sales and marketing information and files and analyses,
identification cards, the Executive information, credit cards, security cards,
keys, passes, and any and all information about products, business or production
plans, customers, suppliers, the Executive’s, training materials and training
classes regardless of how such information is stored or presented (e.g. hard
copy, computer disc, microfilm, etc.) and inclusive of all copies of such
information, documents or materials; provided that the Executive may keep the
personal mobile device provided to him by the Company.
19.    Effect of Breach. the Executive acknowledges that he is entering into
this Agreement with the express understanding that his obligations under this
Agreement are of unique and extraordinary importance. Consistent with this, the
Executive recognizes and agrees that the compensation and benefits offered to
him hereunder are in consideration for the Executive’s full and complete
compliance with the covenants and provisions of this Agreement. Accordingly, the
Executive agrees that if he violates this Agreement, including but not limited
to the terms of Sections 8, 9, 11, 12, 13, 17, and 18, the Company may
immediately terminate payment of further compensation or benefits

7




7022816v13

--------------------------------------------------------------------------------



otherwise owed to the Executive hereunder, and may recover the full value of any
such compensation and benefits already provided to the Executive to the maximum
extent permitted by law. Any such actions in the event of a breach by the
Executive will not affect the release set forth in Section 9 above or the
Executive’s continuing obligations under this Agreement. The Executive further
agrees that the cessation and recovery of such amounts shall be in addition to,
and not in lieu of, any other rights or remedies at law or in equity available
to the Company, including the right to seek specific performance or an
injunction.
20.    Severability. If any court finds any part of this Agreement to be
invalid, the remaining parts of the Agreement will remain in effect as if no
invalid part existed.
21.    Entire Agreement. This Agreement is the entire agreement between the
Executive and the Company, and supersedes and replaces any other agreements
between the Executive and the Company. The Executive acknowledges that the
Executive has not relied on any representations, promises, or agreements of any
kind made to the Executive in connection with the Executive’s decision to accept
this Agreement, except for those set forth in this Agreement.
22.    No Waiver. If the Executive or the Company fails to enforce this
Agreement or to insist on performance of any term, that failure does not mean a
waiver of that term or of the Agreement. The Agreement and all of its terms will
remain in full force and effect.
23.    Amendments. This Agreement may only be changed in writing signed by the
Parties.
24.    Governing Law and Interpretation. Massachusetts law, except for
Massachusetts’ choice of law rules, shall govern this Agreement. In the event of
a breach of any provision of this Agreement, either party may file suit
specifically to enforce any term or terms of this Agreement or to seek any
damages for breach. Except as otherwise mandated by the context, “Company” shall
mean each of the Company and its subsidiaries in each of Sections 6 to 22
hereof.
25.    Nonadmission of Wrongdoing. The Parties agree that neither this Agreement
nor paying the consideration for this Agreement shall be deemed or construed at
any time for any purpose as an admission by the Company of wrongdoing or as
evidence of any liability or unlawful conduct of any kind.
26.    Voluntary Agreement. The Executive and the Company each agree they have
signed this Agreement freely and voluntarily after having read the Agreement and
consulted counsel of their choice. The Executive understands the meaning of this
Agreement and its releases and that this Agreement is a legal contract that is
binding on the Executive and the Company.
27.    Counterparts. The Executive and the Company may sign separate copies of
this Agreement, but those separate copies will constitute one agreement and each
signed copy will be fully effective as if it were a single original document. A
facsimile or .pdf copy of this Agreement shall be as effective as an original.
28.    Reasonable Attorneys’ Fees. The Company will reimburse the Executive for
reasonable attorneys’ fees incurred in connection with this Agreement, up to a
maximum of $7,500.
EXECUTIVE IS ADVISED THAT EXECUTIVE HAS UNTIL NOON ON MONDAY, OCTOBER 5, 2015,
TO CONSIDER AND SIGN THIS SEPARATION AGREEMENT AND

8




7022816v13

--------------------------------------------------------------------------------



GENERAL RELEASE, WHICH SHOULD BE SUBMITTED TO SANDRA JESSE, CHIEF LEGAL OFFICER,
HAEMONETICS CORPORATION, 400 WOOD ROAD, BRAINTREE, MA 02169. EXECUTIVE ALSO IS
ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND GENERAL
RELEASE.
EXECUTIVE VOLUNTARILY, FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE
COMPANY AND ANY RELATED PERSONS OR ENTITIES.
The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:


 
HAEMONETICS CORPORATION
                  
/s/ Brian Concannon
By:
 /s/ Ronald Gelbman
BRIAN CONCANNON
Name:
RONALD GELBMAN
 
Title:
Interim Chief Executive Officer
Date: October 6, 2015
Date:
 October 6, 2015



Exhibit A
List of All Outstanding Equity Awards


Grant Date
Number
Type
Price
Granted
Status
10/22/2014
13201
PSU
$0.00
53,956
Accepted 11/21/2014
10/22/2014
13170
NQ
$34.75
119,731
Accepted 11/18/2014
10/22/2014
13187
RSU
$0.00
26,978
Accepted 11/18/2014
10/23/2013
13034
RSU
$0.00
25,204
Accepted 12/5/2013
10/23/2013
13026
NQ
$41.66
234,899
Accepted 12/5/2013
07/24/2013
12986
MSU
$0.00
50,000
Accepted 8/17/2013
10/24/2012
12818
NQ
$39.06
250,382
Accepted 11/27/2012
10/24/2012
12828
RSU
$0.00
26,884
Accepted 11/27/2012
10/25/2011
12665
RSU
$0.00
24,452
Accepted 11/29/2011
10/25/2011
12664
NQ
$30.67
219,572
Accepted 11/29/2011
10/27/2010
12540
RSU
$0.00
27,276
Accepted 12/10/2010
10/27/2010
12539
NQ
$27.50
236,750
Accepted 12/10/2010
10/27/2009
12415
NQ
$26.47
159,350
Accepted 2/18/2010
10/27/2009
12424
RSU
$0.00
9,958
Accepted 2/18/2010
04/02/2009
12394
NQ
$27.69
65,690
Accepted 10/28/2011
04/02/2009
12395
RSU
$0.00
4,106
Accepted 3/24/2010
10/22/2008
12260
NQ
$27.28
57,176
Accepted 11/26/2008
10/22/2008
12266
RSU
$0.00
3,572
Accepted 11/26/2008
10/24/2007
12111
RSU
$0.01
2,860
Accepted 11/23/2007
05/01/2007
12079
RSA
$0.01
5,000
Accepted 6/20/2007
05/01/2007
A012079
RSA
$0.01
15,000
Accepted 6/20/2007






9




7022816v13